PER CURIAM.
Eric and Deborah Ringsred appeal the district court’s1 dismissal of their lawsuit— purportedly brought on behalf of the State of Minnesota as well as themselves— against the City of Duluth and its mayor, various City agencies and employees, Soft Center-Duluth, Inc. and its director, and the Duluth Area Chamber of Commerce and related individuals and entities.
*481After carefully reviewing the record, we affirm the dismissal of the federal claims with prejudice and the dismissal of any state claims without prejudice. See 8th Cir. R. 47B.

. The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.